Citation Nr: 0414140	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  98-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from January 1, 1997, to 
April 5, 2000.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from April 6, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In a decision dated in September 2001, the Board denied the 
veteran's claim for increased ratings for the periods 
indicated in the statement of the issues.  The veteran 
appealed that decision to the Court of Appeals For Veterans 
Claims (Court).  In an Order dated in December 2003, the 
Court vacated the Board's decision and remanded it to the 
Board for further development and issuance of a readjudicated 
decision.  The Court determined that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), applies on remand.

The primary basis of the Court's decision was that the 
September 2001 Board decision did not provide an adequate 
basis and reasons for the decision that the veteran did not 
more nearly approximate the higher rating for the periods in 
question.  The veteran also argued for the first time before 
the Court that the Board erred by not considering the rating 
criteria for mental disorders in effect prior to November 7, 
1996.  The Court's Order directs the Board to consider 
whether the veteran's October 21, 1996 to December 13, 1996, 
in-patient treatment records constituted an informal claim 
for an increase.  See 38 C.F.R. § 3.157(b) (2003).  This 
matter will be addressed initially by the RO.

The VCAA became effective after the veteran filed his claim.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 7-2003 
(November 19, 2003).  The veteran's case was pending before 
the Board on the date the VCAA went into effect.  Thus, the 
VCAA applies to the veteran's claim.

There is no record of the veteran having been provided the 
notice required by the VCAA.  This procedural deficiency must 
be remedied on remand.

Historically, a November 1996 rating decision granted service 
connection for PTSD with an evaluation of 10 percent, 
effective December 29, 1995.  In February 1997, the RO 
received the veteran's application for an increased rating.  
The veteran related that his PTSD was increasing in severity, 
discussed his medication, and he informed the RO of the VA 
facilities where he was receiving his treatment.  A May 1997 
rating decision increased the veteran's evaluation from 10 
percent to 30 percent, effective January 1, 1997.  A December 
1997 rating decision increased the veteran's evaluation from 
30 percent to 50 percent, effective April 6, 2000.

The November 1996 evaluation was based on the rating criteria 
in effect prior to November 7, 1996.  The veteran contended 
before the Court that his February 1997 application for 
increase was in fact a notice of disagreement (NOD) with the 
November 1996 rating decision and, therefore, the subsequent 
rating decisions were no more than an readjuciation of the 
initial evaluation.  Thus, the pre-November 7, 1996, rating 
criteria should also have been considered, whereby he would 
be rated under the one most favorable to him.

The Board notes that, when the veteran's February 1997 
application was received by the RO, the one-year period from 
the mailing of the November 1996 rating decision had not 
expired.  The Board also notes that the veteran's February 
1997 application does not mention or otherwise reference the 
November 1996 rating decision or express dissatisfaction with 
it.  The primary focus of the February 1997 application is 
the veteran's sense that his PTSD symptomatology was 
increasing in severity.  Therefore, it may be that a 
reasonable person would not construe the veteran's February 
1997 application as a NOD.  See 38 C.F.R. § 20.201 (2003); 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  Further, the in-
patient treatment records of October 1996 to December 1996 
currently are not associated with the claim file.  Thus, this 
matter is for initial review of the RO after appropriate 
records are obtained.

The Board also notes that the veteran's last psychiatric 
examination was in November 2000.  Thus, in light of the fact 
that the appeal period is still open, it appears that another 
examination is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issue of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.

2.  After the above is complete, the RO 
shall associate the in-patient treatment 
records of October 21, 1996, to December 
13, 1996, with the claim file, and obtain 
any PTSD treatment records generated 
since the last supplemental statement of 
the case (SSOC) and also associate them 
with the claim file.

3.  After the above is completed, the RO 
shall schedule the veteran for a VA 
psychiatric evaluation at the appropriate 
treatment facility for a current 
assessment of his PTSD.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  Request the examiner 
to specifically opine as to the 
appellant's employability.  A GAF score 
should be determined and its significance 
explained.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  The 
review should include consideration of 
whether an informal claim can be 
considered to have been filed.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




